Exhibit 10.6

 

FORM OF INDEMNIFICATION AGREEMENT

 

Arch Coal, Inc. (Delaware corporation)

 

This Indemnification Agreement (this “Agreement”), made and entered into as of
the      day of        , 20     , by and between Arch Coal, Inc. a Delaware
corporation (the “Company”) and               (“Indemnitee”).

 

W I T N E S S E T H:

 

WHEREAS, highly competent persons have become more reluctant to serve
publicly-held corporations as directors or officers or in other capacities
unless they are provided with adequate protection through insurance or adequate
indemnification against risks of claims and actions against them arising out of
their service to and activities on behalf of the corporation.

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals, the Company will
attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons serving the Company and its subsidiaries from
certain liabilities.  Although the furnishing of such insurance has been a
customary and widespread practice among United States-based corporations and
other business enterprises, the Company believes that, given current market
conditions and trends, such insurance may be available to it in the future only
at higher premiums and with more exclusions.  At the same time, directors,
officers, and other persons in service to corporations or business enterprises
are being increasingly subjected to expensive and time-consuming litigation
relating to, among other things, matters that traditionally would have been
brought only against the Company or business enterprise itself.

 

WHEREAS, the By-Laws of the Company provide that the Company shall indemnify and
advance expenses to all directors and officers of the Company in the manner set
forth therein and to the fullest extent permitted by applicable law, and the
Company’s Certificate of Incorporation provides for limitation of liability for
directors.  In addition, Indemnitee may be entitled to indemnification pursuant
to the General Corporation Law of the State of Delaware (“DGCL”) .  The  By-Laws
and the DGCL expressly provide that the indemnification provisions set forth
therein are not exclusive, and thereby contemplate that contracts may be entered
into between the Company and members of the board of directors, officers and
other persons with respect to indemnification.

 

WHEREAS, the uncertainties relating to such insurance and to indemnification
have increased the difficulty of attracting and retaining such persons.

 

1

--------------------------------------------------------------------------------


 

WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company’s
stockholders and that the Company should act to assure such persons that there
will be increased certainty of such protection in the future.

 

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified.

 

WHEREAS, this Agreement is a supplement to and in furtherance of the Certificate
of Incorporation and By-Laws of the Company and any resolutions adopted pursuant
thereto and shall not be deemed a substitute therefor, nor to diminish or
abrogate any rights of Indemnitee thereunder.

 

WHEREAS, Indemnitee does not regard the protection available under the Company’s
Certificate of Incorporation and By-Laws and insurance as adequate in the
present circumstances, and may not be willing to serve as an officer or director
of the Company without adequate protection, and the Company desires Indemnitee
to serve in such capacity.  Indemnitee is willing to serve, continue to serve
and to take on additional service for or on behalf of the Company on the
condition that he be so indemnified.

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

ARTICLE 1
CERTAIN DEFINITIONS

 

(a) As used in this Agreement:

 

“Change of Control” means: (i) there shall be consummated (A) any consolidation,
merger, or share exchange of the Company in which the Company is not the
continuing or surviving corporation or pursuant to which shares of the Company’s
common stock would be converted into cash, securities or other property, other
than a merger of the Company in which the holders of the Company’s common stock
immediately prior to the merger have substantially the same proportionate
ownership of common stock of the surviving corporation immediately after the
merger, or (B) any sale, lease, exchange or other transfer (in one transaction
or a series of related transactions) of all or substantially all of the assets
of the Company, or (ii) the stockholders of the Company shall approve any plan
or proposal for the liquidation or dissolution of the Company, or (iii) at any
time during a period of two (2) consecutive years, the Continuing Directors
shall cease for any reason to constitute at least a majority of the members of
the Board.

 

2

--------------------------------------------------------------------------------


 

“Continuing Director” means (i) each director who was in office at the beginning
of any consecutive two (2) year period or (ii) any new director whose election
or nomination for election by the Company’s stockholders was approved by a vote
of at least two-thirds of the Continuing Directors then in office.

 

“Corporate Status” means the status of a person who is or was a director,
officer, trustee, general partner, managing member, fiduciary, board of
directors’ committee member, employee or agent of the Company or of any other
Enterprise.

 

“Disinterested Director” means a director of the Company who is not and was not
a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

 

“Enterprise” means the Company and any other corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
enterprise of which Indemnitee is or was serving at the request of the Company
as a director, officer, trustee, general partner, managing member, fiduciary,
board of directors’ committee member, employee or agent.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Expenses” means all direct and indirect costs (including attorneys’ fees,
retainers, court costs, transcripts, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses)
reasonably incurred in connection with (i) prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding or (ii) establishing or enforcing a
right to indemnification under this Agreement, the Company’s By-Laws, applicable
law or otherwise.  Expenses also shall include Expenses incurred in connection
with any appeal resulting from any Proceeding, including the premium, security
for, and other costs relating to any cost bond, supersedeas bond, or other
appeal bond or its equivalent.  For the avoidance of doubt, Expenses, however,
shall not include any Liabilities.

 

“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporate law and neither currently is, nor in the
five years previous to its selection or appointment has been, retained to
represent (i) the Company or Indemnitee in any matter material to either such
party (other than with respect to matters concerning Indemnitee under this
Agreement or of other indemnitees under similar indemnification agreements) or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder.  Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.

 

3

--------------------------------------------------------------------------------


 

“Liabilities” means any losses or liabilities, including any judgments, fines,
excise taxes and penalties, penalties and amounts paid in settlement, arising
out of or in connection with any Proceeding (including all interest, assessments
and other charges paid or payable in connection with or in respect of any such
judgments, fines, excise taxes and penalties, penalties or amounts paid in
settlement).

 

“Proceeding” means any actual or alleged, threatened, pending or completed
action, derivative action, suit, claim, counterclaim, cross claim, arbitration,
alternate dispute resolution mechanism, investigation, inquiry, administrative
or regulatory hearing or any other actual, threatened or completed proceeding,
whether civil (including intentional and unintentional tort claims), criminal,
administrative, regulatory or investigative, including any appeal therefrom, and
whether instituted by or on behalf of the Company or any other party, or any
inquiry or investigation that Indemnitee in good faith believes might lead to
the institution of any such action, suit or other proceeding hereinabove listed
in which Indemnitee was, is or will be involved as a party, potential party,
non-party witness or otherwise by reason of any Corporate Status of Indemnitee,
or by reason of any action taken (or failure to act) by him or her or of any
action (or failure to act) on his or her part while serving in any Corporate
Status.

 

(b)   For the purposes of this Agreement:

 

References to “Company” shall include, in addition to the resulting or surviving
corporation, any constituent corporation (including any constituent of a
constituent) absorbed in a consolidation or merger which, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, employees or agents, so that if Indemnitee is or was a
director, officer, employee, or agent of such constituent corporation or is or
was serving at the request of such constituent corporation as a director,
officer, employee, or agent of another corporation, partnership, joint venture,
trust or other enterprise, then Indemnitee shall stand in the same position
under the provisions of this Agreement with respect to the resulting or
surviving corporation as Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.

 

Reference to “other enterprise” shall include employee benefit plans; references
to “fines” shall include any excise tax assessed with respect to any employee
benefit plan; references to “serving at the request of the Company” shall
include any service as a director, officer, employee or agent of the Company
which imposes duties on, or involves services by, such director, officer,
employee or agent with respect to an employee benefit plan, its participants or
beneficiaries; and a person who acted in good faith and in a manner he
reasonably believed to be in the best interests of the participants and
beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interests of the Company” as referred to in this
Agreement.

 

4

--------------------------------------------------------------------------------


 

Reference to “including” shall mean “including, without limitation,” regardless
of whether the words “without limitation” actually appear, references to the
words “herein,” “hereof” and “hereunder” and other words of similar import shall
refer to this Agreement as a whole and not to any particular paragraph,
subparagraph, section, subsection or other subdivision.

 

ARTICLE 2
SERVICES BY INDEMNITEE

 

Section 2.01.  Services By Indemnitee.  Indemnitee hereby agrees to serve or
continue to serve, at the will of the Company’s shareholders in the case of
service as a director, or at the will of the Company in the case of service as
an officer, as a director or officer of the Company, for so long as Indemnitee
is duly elected or appointed or until Indemnitee tenders his or her resignation
or is removed.

 

ARTICLE 3
INDEMNIFICATION

 

Section 3.01.  General.  (a) The Company hereby agrees to and shall indemnify
Indemnitee and hold Indemnitee harmless from and against any and all Expenses
and Liabilities, in either case, actually and reasonably incurred by Indemnitee
or on Indemnitee’s behalf by reason of Indemnitee’s Corporate Status, to the
fullest extent permitted by applicable law.  The Company’s indemnification
obligations set forth in this Section 3.01 shall apply (i) in respect of
Indemnitee’s past, present and future service in any Corporate Status and
(ii) regardless of whether Indemnitee is serving in any Corporate Status at the
time any such Expense or Liability is incurred.

 

For purposes of this Agreement, the meaning of the phrase “to the fullest extent
permitted by applicable law” shall include, but not be limited to:

 

(i)    to the fullest extent permitted by any provision of the DGCL, or the
corresponding provision of any successor statute, and

 

(ii)   to the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.

 

(b) Witness Expenses.  Notwithstanding any other provision of this Agreement, to
the extent that Indemnitee is, by reason of his or her Corporate Status, a
witness in any Proceeding to which Indemnitee is not a party, he shall be
indemnified against all Expenses actually and reasonably incurred by Indemnitee
or on his or her behalf in connection therewith.

 

5

--------------------------------------------------------------------------------


 

(c) Expenses as a Party Where Wholly or Partly Successful.  Notwithstanding any
other provisions of this Agreement, to the fullest extent permitted by
applicable law, to the extent that Indemnitee is a party to (or a participant
in) and is successful, on the merits or otherwise, in any Proceeding or in
defense of any claim, issue or matter therein, in whole or in part, the Company
shall indemnify Indemnitee against all Expenses actually and reasonably incurred
by him or her in connection therewith.  If Indemnitee is not wholly successful
in such Proceeding, but is successful, on the merits or otherwise, as to one or
more but less than all claims, issues or matters in such Proceeding, the Company
shall, to the fullest extent permitted by applicable law, indemnify Indemnitee
against all Expenses actually and reasonably incurred by Indemnitee or on his or
her behalf in connection with each successfully resolved claim, issue or
matter.  For purposes of this Section and without limitation, the termination of
any claim, issue or matter in such a Proceeding by dismissal, with or without
prejudice, shall be deemed to be a successful result as to such claim, issue or
matter.

 

Section 3.02. Exclusions.  Notwithstanding any provision of this Agreement and
unless Indemnitee ultimately is successful on the merits with respect to any
such claim, the Company shall not be obligated under this Agreement to make any
indemnity in connection with any claim made against Indemnitee:

 

(a)        for (i) an accounting of short-swing profits made from the purchase
and sale (or sale and purchase) by Indemnitee of securities of the Company
within the meaning of Section 16(b) of the Exchange Act or similar provisions of
state statutory law or common law or (ii) any reimbursement of the Company by
Indemnitee of any bonus or other incentive-based or equity-based compensation or
of any profits realized by Indemnitee from the sale of securities of the
Company, in each case as a violation of the Exchange Act (including any such
reimbursements that arise from an accounting restatement of the Company pursuant
to Section 304 of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or
the payment to the Company of profits arising from the purchase and sale by
Indemnitee of securities in violation of Section 306 of the Sarbanes-Oxley Act);
or

 

(b)        except as otherwise provided in Sections 6.01(e), prior to a Change
of Control, in connection with any Proceeding (or any part of any Proceeding)
initiated by Indemnitee (other than any cross claim or counterclaim asserted by
the Indemnitee), including any Proceeding (or any part of any Proceeding)
initiated by Indemnitee against the Company or its directors, officers,
employees or other indemnitees, unless (i) the Board authorized the Proceeding
(or any part of any Proceeding) prior to its initiation or (ii) the Company
provides the indemnification, in its sole discretion, pursuant to the powers
vested in the Company under applicable law.

 

6

--------------------------------------------------------------------------------


 

ARTICLE 4
ADVANCEMENT OF EXPENSES; DEFENSE OF CLAIMS

 

Section 4.01.  Advances.  Notwithstanding any provision of this Agreement to the
contrary, the Company shall advance any Expenses actually and reasonably
incurred by Indemnitee in connection with any Proceeding within thirty (30) days
after the receipt by the Company of each statement requesting such advance from
time to time, whether prior to or after final disposition of any Proceeding. 
Advances shall be unsecured and interest free.  Advances shall be made without
regard to Indemnitee’s ability to repay such amounts and without regard to
Indemnitee’s ultimate entitlement to indemnification under the other provisions
of this Agreement.  Advances shall include any and all reasonable Expenses
incurred pursuing an action to enforce this right of advancement, including
Expenses incurred preparing and forwarding statements to the Company to support
the advances claimed.

 

Section 4.02.  Repayment of Advances or Other Expenses.  Indemnitee agrees that
Indemnitee shall reimburse the Company for all Expenses advanced by the Company
pursuant to Section 4.01, in the event and only to the extent that it shall be
determined by final non-appealable judgment or other final non-appealable
adjudication under the provisions of any applicable law (as to which all rights
of appeal therefrom have been exhausted or lapsed) that Indemnitee is not
entitled to be indemnified by the Company for such Expenses.

 

Section 4.03.  Defense of Claims.  The Company will be entitled to participate
in the Proceeding at its own expense. The Company shall be entitled to assume
the defense of any Proceeding with counsel consented to by Indemnitee (such
consent not to be unreasonably delayed or withheld) upon the delivery by the
Company to Indemnitee of written notice of the Company’s election to do so. 
After delivery of such notice, consent to such counsel by Indemnitee and the
retention of such counsel by the Company, the Company will not be liable to
Indemnitee under this Agreement for any fees or expenses of counsel subsequently
incurred by Indemnitee with respect to such Proceeding; provided that
(i) Indemnitee shall have the right to employ separate counsel in respect of any
Proceeding at Indemnitee’s expense and (ii) if (A) the employment of counsel by
Indemnitee has been previously authorized in writing by the Company or
(B) Indemnitee shall have reasonably concluded upon the advice of counsel that
there is a conflict of interest between the Company and Indemnitee in the
conduct of the defense of such Proceeding, then in each such case the fees and
expenses of Indemnitee’s counsel shall be at the Company’s expense. The Company
shall not settle any action, claim or Proceeding (in whole or in part) which
would impose any Expense, judgment, fine, penalty or limitation on Indemnitee
without Indemnitee’s prior written consent, such consent not to be unreasonably
withheld.  Indemnitee shall not settle any action, claim or Proceeding (in whole
or in part) without the Company’s prior written consent, such consent not to be
unreasonably withheld.

 

7

--------------------------------------------------------------------------------


 

ARTICLE 5
PROCEDURES FOR NOTIFICATION OF AND DETERMINATION OF ENTITLEMENT TO
INDEMNIFICATION

 

Section 5.01.  Notification; Request For Indemnification.  (a) As soon as
reasonably practicable after receipt by Indemnitee of written notice that he is
a party to or a participant (as a witness or otherwise) in any Proceeding or of
any other matter in respect of which Indemnitee intends to seek indemnification
or advancement of Expenses hereunder, Indemnitee shall provide to the Company
written notice thereof, including the nature of and the facts underlying the
Proceeding.  The omission by Indemnitee to so notify the Company will not
relieve the Company from any liability which it may have to Indemnitee hereunder
or otherwise.

 

(b)        To obtain indemnification under this Agreement, Indemnitee shall
deliver to the Company a written request for indemnification, including
therewith such information as is reasonably available to Indemnitee and
reasonably necessary to determine Indemnitee’s entitlement to indemnification
hereunder.  Such request(s) may be delivered from time to time and at such
time(s) as Indemnitee deems appropriate in his or her sole discretion. 
Indemnitee’s entitlement to indemnification shall be determined according to
Section 5.02 of this Agreement and applicable law.

 

Section 5.02.  Determination of Entitlement.  (a) Where there has been a written
request by Indemnitee for indemnification pursuant to Section 5.01(b), then as
soon as is reasonably practicable (but in any event not later than 60 days)
after final disposition of the relevant Proceeding, a determination, if required
by applicable law, with respect to Indemnitee’s entitlement thereto shall be
made in the specific case: (i) if a Change of Control shall not have occurred,
(A) by a majority vote of the Disinterested Directors, even though less than a
quorum of the Board, (B) by a committee of Disinterested Directors designated by
a majority vote of the Disinterested Directors, even though less than a quorum
of the Board, (C) if there are no such Disinterested Directors or, if such
Disinterested Directors so direct, by Independent Counsel in a written opinion
to the Board, a copy of which shall be delivered to Indemnitee; or (ii) if a
Change of Control shall have occurred, by Independent Counsel in a written
opinion to the Board, a copy of which shall be delivered to Indemnitee.  If it
is so determined that Indemnitee is entitled to indemnification, payment to
Indemnitee shall be made within thirty (30) days after such determination. 
Indemnitee shall reasonably cooperate with the person, persons or entity making
such determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination.  Any costs or expenses (including
attorneys’ fees and disbursements) actually and reasonably incurred by
Indemnitee in so cooperating with the person, persons or entity making such
determination shall be borne by

 

8

--------------------------------------------------------------------------------


 

the Company (irrespective of the determination as to Indemnitee’s entitlement to
indemnification).

 

(b)        If entitlement to indemnification is to be determined by Independent
Counsel pursuant to Section 5.02(a)(ii), such Independent Counsel shall be
selected by Indemnitee, and Indemnitee shall give written notice to the Company
advising it of the identity of the Independent Counsel so selected.  If
entitlement to indemnification is to be determined by Independent Counsel
pursuant to Section 5.02(a)(i)(C) (or if Indemnitee requests that such selection
be made by the Board), such Independent Counsel shall be selected by the Company
in which case the Company shall give written notice to Indemnitee advising him
or her of the identity of the Independent Counsel so selected.  In either
event, Indemnitee or the Company, as the case may be, may, within ten (10) days
after such written notice of selection shall have been received, deliver to the
Company or to Indemnitee, as the case may be, a written objection to such
selection; provided, however, that such objection may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of “Independent Counsel” as defined in Section 1 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion.  Absent a proper and timely objection, the person so selected shall
act as Independent Counsel.  If such written objection is so made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court of competent
jurisdiction has determined that such objection is without merit.  If, within 20
days after the later of submission by Indemnitee of a written request for
indemnification pursuant to Section 5.01(b) hereof and the final disposition of
the Proceeding, no Independent Counsel shall have been selected and not objected
to, either the Company or Indemnitee may petition a court of competent
jurisdiction for resolution of any objection which shall have been made by the
Company or Indemnitee to the other’s selection of Independent Counsel and/or for
the appointment as Independent Counsel of a person selected by the court or by
such other person as the court shall designate, and the person with respect to
whom all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 5.02(a) hereof. Upon the due commencement of
any judicial proceeding or arbitration pursuant to Section 6.01(a) of this
Agreement, the Independent Counsel shall be discharged and relieved of any
further responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

 

(c)        The Company agrees to pay the reasonable fees and expenses of any
Independent Counsel serving under this Agreement.

 

Section 5.03.  Presumptions and Burdens of Proof; Effect of Certain
Proceedings.  (a) In making any determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall, to the fullest extent not prohibited by law, presume that
Indemnitee is entitled to indemnification under this Agreement if Indemnitee has
submitted a request for indemnification in accordance with Section 5.01(b) of
this

 

9

--------------------------------------------------------------------------------


 

Agreement, and the Company shall, to the fullest extent not prohibited by law,
have the burden of proof to overcome that presumption in connection with the
making by any person, persons or entity of any determination contrary to that
presumption.  Neither the failure of any person, persons or entity to have made
a determination prior to the commencement of any action pursuant to this
Agreement that indemnification is proper in the circumstances because Indemnitee
has met the applicable standard of conduct, nor an actual determination by any
person, persons or entity that Indemnitee has not met such applicable standard
of conduct, shall be a defense to the action or create a presumption that
Indemnitee has not met the applicable standard of conduct.

 

(b)        If the person, persons or entity empowered or selected under
Section 5.02 of this Agreement to determine whether Indemnitee is entitled to
indemnification shall not have made a determination within the sixty (60) day
period referred to in Section 5.02(a), the requisite determination of
entitlement to indemnification shall, to the fullest extent not prohibited by
law, be deemed to have been made and Indemnitee shall be entitled to such
indemnification , absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law.

 

(c)        The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Company or, with respect to any criminal Proceeding,
that Indemnitee had reasonable cause to believe that his or her conduct was
unlawful.

 

(d)        For purposes of any determination of good faith, Indemnitee shall be
deemed to have acted in good faith if Indemnitee’s action is in good faith
reliance on the records or books of account of any Enterprise, including
financial statements, or on information supplied to Indemnitee by the officers
of such Enterprise in the course of their duties, or on the advice of legal
counsel for such Enterprise or on information or records given or reports made
to such Enterprise by an independent certified public accountant or by an
appraiser or other expert selected by such Enterprise.  The provisions of this
Section 5.03(d) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which Indemnitee may be deemed or found to have met the
applicable standard of conduct set forth in this Agreement.

 

(e)        The knowledge and/or actions, or failure to act, of any other
director, trustee, partner, managing member, fiduciary, officer, agent or
employee of any Enterprise shall not be imputed to Indemnitee for purposes of
determining any right to indemnification under this Agreement.

 

10

--------------------------------------------------------------------------------


 

ARTICLE 6
REMEDIES OF INDEMNITEE

 

Section 6.01.  Adjudication or Arbitration.  (a) In the event of any dispute
between Indemnitee and the Company hereunder as to entitlement to
indemnification or advancement of Expenses (including where (i) a determination
is made pursuant to Section 5.02 of this Agreement that Indemnitee is not
entitled to indemnification under this Agreement, (ii) advancement of Expenses
is not timely made pursuant to Section 4.01 of this Agreement, (iii) payment of
indemnification pursuant to Section 3.01 of this Agreement is not made within
thirty (30) days after a determination has been made that Indemnitee is entitled
to indemnification, (iv) no determination as to entitlement to indemnification
is timely made pursuant to Section 5.02 of this Agreement and no payment of
indemnification is made within thirty (30) days after entitlement is deemed to
have been determined pursuant to Section 5.03(b)) or (v) a contribution payment
is not made in a timely manner pursuant to Section 8.04 of this Agreement, then
Indemnitee shall be entitled to an adjudication by a court of his or her
entitlement to such indemnification, contribution or advancement. Alternatively,
in such case, Indemnitee, at his or her option, may seek an award in arbitration
to be conducted by a single arbitrator pursuant to the Commercial Arbitration
Rules of the American Arbitration Association.  The Company shall not oppose
Indemnitee’s right to seek any such adjudication or award in arbitration.

 

(b)        In the event that a determination shall have been made pursuant to
Section 5.02(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 6.01 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits, and Indemnitee shall not be prejudiced by reason of
that adverse determination.  In any judicial proceeding or arbitration commenced
pursuant to this Section 6.01 the Company shall have the burden of proving
Indemnitee is not entitled to indemnification or advancement of Expenses, as the
case may be, and the Company may not refer to or introduce into evidence any
determination pursuant to Section 5.02(a) of this Agreement adverse to
Indemnitee for any purpose.  If Indemnitee commences a judicial proceeding or
arbitration pursuant to this Section 6.01, Indemnitee shall not be required to
reimburse the Company for any advances pursuant to Section 4.02 until a final
determination is made with respect to Indemnitee’s entitlement to
indemnification (as to which all rights of appeal have been exhausted or
lapsed).

 

(c)        If a determination shall have been made pursuant to
Section 5.02(a) of this Agreement that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding or arbitration commenced pursuant to this Section 6.01,
absent (i) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law.

 

11

--------------------------------------------------------------------------------


 

(d)        The Company shall be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 6.01 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all the provisions of this Agreement.

 

(e)           The Company shall indemnify Indemnitee to the fullest extent
permitted by law against all Expenses and, if requested by Indemnitee, shall
(within thirty (30) days after the Company’s receipt of such written request)
advance such Expenses to Indemnitee, which are reasonably incurred by Indemnitee
in connection with any judicial proceeding or arbitration brought by Indemnitee
for (i) indemnification or advances of Expenses by the Company (or otherwise for
the enforcement, interpretation or defense of his or her rights) under this
Agreement or any other agreement, including any other indemnification,
contribution or advancement agreement, or any provision of the Company’s
Certificate of Incorporation or By-laws now or hereafter in effect or
(ii) recovery or advances under any directors’ and officers’ liability insurance
policy maintained by the Company, regardless of whether Indemnitee ultimately is
determined to be entitled to such indemnification, contribution, advancement or
insurance recovery, as the case may be.

 

ARTICLE 7
DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE

 

Section 7.01.  D&O Liability Insurance. To the extent that the Company maintains
a policy or policies of insurance providing liability insurance for directors
and officers of the Company in their capacities as such (and for any capacity in
which any director or officer of the Company serves any other Enterprise at the
request of the Company), in respect of any actual or alleged acts or omissions
occurring while serving in such capacity, Indemnitee shall be covered by such
policy or policies, in accordance with its or their terms, to the maximum extent
of the coverage available for any other director or officer under such policy or
policies.

 

Section 7.02 Evidence of Coverage.  Upon request by Indemnitee, the Company
shall provide copies of all policies of insurance maintained in accordance with
Section 7.01 of this Agreement.  The Company shall promptly notify Indemnitee of
any changes in such insurance coverage.

 

ARTICLE 8
MISCELLANEOUS

 

Section 8.01.  Nonexclusivity of Rights.  The rights of indemnification,
contribution and advancement of Expenses as provided by this Agreement shall

 

12

--------------------------------------------------------------------------------


 

not be deemed exclusive of any other rights to which Indemnitee may at any time
be entitled to under applicable law, the Company’s Certificate of Incorporation,
the Company’s Bylaws, any agreement, a vote of stockholders or a resolution of
directors, or otherwise.  No right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right and remedy shall
be cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise.  The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.

 

Section 8.02.  Insurance and Subrogation.  (a) If, at the time the Company
receives notice of a claim hereunder, the Company has director and officer
liability insurance in effect, the Company shall give prompt notice of such
Proceeding to the insurers in accordance with the procedures set forth in the
respective policies.  The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such Proceeding in accordance with the terms of
such policies.  The failure or refusal of any such insurer to pay any such
amount shall not affect or impair the obligations of the Company under this
Agreement.

 

(b)        In the event of any payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

 

(c)        The Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable (or for which advancement is
provided) hereunder if and to the extent that Indemnitee has actually received
such payment under any insurance policy or other indemnity provision.

 

Section 8.03  The Company’s obligation to indemnify or advance Expenses
hereunder to Indemnitee who is or was serving at the request of the Company as a
director, officer, trustee, partner, managing member, fiduciary, board of
directors’ committee member, employee or agent of any other Enterprise shall be
reduced by any amount Indemnitee has actually received as indemnification or
advancement of Expenses from such Enterprise.

 

Section 8.04.  Contribution.  To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a

 

13

--------------------------------------------------------------------------------


 

result of the event(s) and/or transaction(s) giving rise to such Proceeding;
and/or (ii) the relative fault of the Company (and its directors, officers,
employees and agents) and Indemnitee in connection with such event(s) and/or
transaction(s).

 

Section 8.05.  Amendment.  This Agreement may not be modified or amended except
by a written instrument executed by or on behalf of each of the parties hereto. 
No amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit, restrict or reduce any right of Indemnitee under this Agreement in
respect of any act or omission, or any event occurring, prior to such amendment,
alteration or repeal.  To the extent that a change in applicable law, whether by
statute or judicial decision, (i) permits greater indemnification, contribution
or advancement of Expenses than would be afforded currently under the Company’s
By-Laws and this Agreement, it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change or (ii) limits rights with respect to indemnification, contribution
or advancement of Expenses, it is the intent of the parties hereto that the
rights with respect to indemnification, contribution or advancement of Expenses
in effect prior to such change shall remain in full force and effect to the
extent permitted by applicable law.

 

Section 8.06.  Waivers.  The observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively) by the party entitled to enforce such term only by a writing
signed by the party against which such waiver is to be asserted. Unless
otherwise expressly provided herein, no delay on the part of any party hereto in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party hereto of any right,
power or privilege hereunder operate as a waiver of any other right, power or
privilege hereunder nor shall any single or partial exercise of any right, power
or privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.

 

Section 8.07.  Entire Agreement.  This Agreement and the documents referred to
herein constitute the entire agreement between the parties hereto with respect
to the indemnification that the Indemnitee is entitled to under this Agreement,
and any other prior or contemporaneous oral or written understandings or
agreements with respect to the matters covered hereby are superseded by this
Agreement, provided that this Agreement is a supplement to and in furtherance of
the Certificate of Incorporation and By-laws of the Company and applicable law,
and shall not be deemed a substitute therefor, nor to diminish or abrogate any
rights of Indemnitee thereunder.

 

Section 8.08.  Severability.  If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason
whatsoever:  (a) the validity, legality and enforceability of the remaining
provisions of this Agreement (including each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or

 

14

--------------------------------------------------------------------------------


 

unenforceable) shall not in any way be affected or impaired thereby and shall
remain enforceable to the fullest extent permitted by law; (b) such provision or
provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and (c) to the fullest extent possible, the provisions of this Agreement
(including each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

 

Section 8.09.  Notices.  All notices, requests, demands and other communications
under this Agreement shall be in writing (which may be by facsimile
transmission).  All such notices, requests and other communications shall be
deemed received on the date of receipt by the recipient thereof if received
prior to 5:00 p.m. in the place of receipt and such day is a business day in the
place of receipt.  Otherwise, any such notice, request or communication shall be
deemed not to have been received until the next succeeding business day in the
place of receipt.  The address for notice to a party is as shown on the
signature page of this Agreement, or such other address as any party shall have
given by written notice to the other party as provided above.

 

Section 8.10.  Binding Effect.  (a) The Company expressly confirms and agrees
that it has entered into this Agreement and assumed the obligations imposed on
it hereby in order to induce Indemnitee to serve as a director or officer of the
Company, and the Company acknowledges that Indemnitee is relying upon this
Agreement in serving as a director or officer of the Company.

 

(b)        This Agreement shall be binding upon and inure to the benefit of and
be enforceable by the parties hereto and their respective successors, assigns,
including any direct or indirect successor by purchase, merger, consolidation or
otherwise to all or substantially all of the business and/or assets of the
Company, spouses, heirs, and executors, administrators, personal and legal
representatives.  The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all or
substantially all, or a substantial part of the business or assets of the
Company, by written agreement in form and substance satisfactory to Indemnitee,
expressly to assume and agree to perform this Agreement in the manner and to the
same extent that the Company would be required to perform if no such succession
had taken place.

 

(c)        The indemnification, contribution and advancement of Expenses
provided by, or granted pursuant to this Agreement shall continue as to a person
who has ceased to be a director or officer and shall inure to the benefit of the
heirs, executors, administrators, legatees and assigns of such a person.

 

Section 8.11.  Governing Law.  This Agreement and the legal relations among the
parties shall be governed by, and construed and enforced in accordance

 

15

--------------------------------------------------------------------------------


 

with, the laws of the State of Delaware, without regard to its conflict of laws
rules.

 

Section 8.12.  Consent To Jurisdiction.  Except with respect to any arbitration
commenced by Indemnitee pursuant to Section 6.01(a) of this Agreement, the
Company and Indemnitee hereby irrevocably and unconditionally (i) agree that any
action or proceeding arising out of or in connection with this Agreement shall
be brought only in the Chancery Court of the State of Delaware (the “Delaware
Court”), and not in any other state or federal court in the United States of
America or any court in any other country, (ii) consent to submit to the
exclusive jurisdiction of the Delaware Court for purposes of any action or
proceeding arising out of or in connection with this Agreement, (iii) waive any
objection to the laying of venue of any such action or proceeding in the
Delaware Court, and (iv) waive, and agree not to plead or to make, any claim
that any such action or proceeding brought in the Delaware Court has been
brought in an improper or inconvenient forum.

 

Section 8.13.  Headings.  The Article and Section headings in this Agreement are
for convenience of reference only, and shall not be deemed to alter or affect
the meaning or interpretation of any provisions hereof.

 

Section 8.14.  Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement.  Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.

 

Section 8.15.  Use of Certain Terms.  As used in this Agreement, the words
“herein,” “hereof,” and “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular paragraph, subparagraph,
section, subsection, or other subdivision. Whenever the context may require, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.

 

 

ARCH COAL, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Address:

 

Facsimile:

 

Attention:

 

 

 

With a copy to:

 

 

 

Address:

 

Facsimile:

 

Attention:

 

 

 

 

 

INDEMNITEE

 

 

 

 

 

 

 

 

 

Address:

 

Facsimile:

 

 

 

With a copy to:

 

 

 

Address:

 

Facsimile:

 

Attention:

 

17

--------------------------------------------------------------------------------